ON MOTION
ORDER
Bel Fuse submits a motion for a stay, pending appeal, of the injunction entered by the United States District Court for the Eastern District of Texas.
Upon consideration thereof,
It Is Ordered That:
SynQor, Inc. is directed to respond no later than February 7, 2011. The injunction is temporarily stayed to the extent that it applies to products specified on page 13 of Bel Fuse’s motion that Bel Fuse asserts are sold to Cisco Systems, Inc., pending this court’s consideration of the papers submitted.